DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Arguments presented 1 November 2021. No claims are added, amended or canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (US Patent Application Publication 2012/0263933) in view of Wright et al (US Patent Application Publication 2016/0349614).
Regarding claim 11, Higuchi et al disclose a method for preparing a dielectric material, comprising a sol-gel method [see paragraph 0143], a silane coupling agent containing terminal group is co-hydrolyzed under an action of a catalyst to form a silica sol containing functional terminal group [see paragraphs 0145, 0151], then mixed with an organic polymer to form an organic-inorganic composite sol after a cross-linking reaction [see paragraph 0155].
Higuchi et al do not disclose wherein the organic-inorganic composite sol is applied as a material of a dielectric in an organic thin film transistor. However, Higuchi et al disclose that the Wright et al disclose a cross-linkable polymer silicon oxide, as that disclosed by Higuchi et al, for use as a dielectric in an organic thin film transistor [see paragraph 0060]. It would have been obvious to one of ordinary skill in the art at the time of invention to apply the material of Higuchi et al in an OTFT because the material is disclosed to have a high level of mar resistance, high transmittance of visible light and UV shielding properties, all of which have utility in OFET applications.
Regarding claim 12, the prior art of Higuchi et al and Wright et al disclose the method according to claim 11. Furthermore, Higuchi et al disclose wherein the silane coupling agent containing terminal group is selected from a group consisting of: γ-aminopropyltrimethoxysilane, aminopropyltrimethoxysilane, 3-glycidoxypropyltrimethoxysilane, γ-methacryloxypropyltrimethoxysilane (KH570), vinyltriethoxysilane, vinyltrimethoxysilane, N-(β-aminoethyl)-γ-aminopropyltriethoxysilane, N-(β-aminoethyl)-γ-aminopropyltrimethoxysilane, γ-mercaptopropyltriethoxysilane, γ-mercaptopropyltrimethoxysilane, phenyltrimethoxysilane, phenyltriethoxysilane, methyltriethoxysilane, ethyltriethoxysilane, octadecyltrimethoxysilane, dodecyltrimethoxysilane, n-octadecyltrichlorosilane, n-hexadecyltrichlorosilane, n-dodecyltrichlorosilane, n-octyltrichlorosilane, γ-chloropropyltrichlorosilane, γ-chloroproprylmethyldichlorosilane, perfluorododecyltrichlorosilane, heptadecafluorodecyltripropoxysilane, heptadecafluorodecyltriethyloxysilane, heptadecafluorodecyltrimethoxysilane, heptadecafluorodecyltriisopropoxysilane, tridecafluorooctyltriethoxysilane, tridecafluorooctyltrimethoxysilane, tridecafluorooctyltrichlorosilane, tridecafluorohexylpropyltrimethoxysilane, dodecafluoroheptylpropyldimethoxysilane, dodecafluoroheptylpropyltrimethoxysilane, 
Regarding claim 13, the prior art of Higuchi et al and Wright et al disclose the method according to claim 11. Furthermore, Higuchi et al disclose wherein the functional terminal group in the silica sol containing functional terminal group is selected from a group consisting of: a halogen, a vinyl, a thiol, an amino, an epoxy, or an ester [see paragraph 0142]; and the organic polymer is selected from a group consisting of: polyvinyl alcohol, polymethyl methacrylate, polystyrene, poly(p-vinylphenol), poly-α-methylstyrene, polyisobutylene, polypropylene, polyvinylene fluoride, polyvinyl chloride, polyester, perfluoro resin, polyurethane, acrylate, polyurethane acrylate, or epoxy resin [see paragraph 0155].
Regarding claim 14, the prior art of Higuchi et al and Wright et al disclose the method according to claim 11. Furthermore, Higuchi et al disclose wherein the catalyst is selected from a group consisting of: hydrochloric acid, sulfuric acid, phosphoric acid, acetic acid, oxalic acid, succinic acid, citric acid, sorbic acid, terephthalic acid, sodium hydroxide, potassium hydroxide, ammonia, sodium bicarbonate, disodium hydrogen phosphate, 2-amino-2-methyl-1-propanol, N-methylethanolamine, butylethanolamine triethanolamine, N-aminopropylmethylethanolamine, or ammonium chloride [see paragraph 0110].
Regarding claim 17, the prior art of Higuchi et al and Wright et al disclose the method according to claim 11. Furthermore, Higuchi et al disclose wherein using the dielectric material prepared by the method according to claim 11 includes forming an organic-inorganic composite film containing functional terminal group on a substrate to form a dielectric after being cured.
Regarding claim 18, the prior art of Higuchi et al and Wright et al disclose the method according to claim 17. Furthermore, Higuchi et al disclose wherein a method for forming the organic-inorganic composite film comprises spin coating, dip coating, ink jet printing, 3D printing 
Regarding claim 19, the prior art of Higuchi et al and Wright et al disclose the method according to claim 11. Furthermore to the organic thin film transistor, Wright et al disclose preparing an organic semiconductor and an electrode according to claim 17 respectively, before obtaining the organic thin film transistor [see, for instance, Fig. 2C].
Regarding claim 20, the prior art of Higuchi et al and Wright et al disclose the method according to claim 19. Furthermore to the organic thin film transistor, Wright et al disclose wherein the organic semiconductor is a p-type semiconductor or an n-type semiconductor [one of ordinary skill in the art would recognize that organic semiconductor layers are one or the other in order for the structure to be a functioning TFT]; the organic thin film transistor has any one of a bottom-gate bottom-contact structure, a bottom-gate top-contact structure, a top-gate bottom-contact structure, or a top-gate top-contact structure [see paragraph 0060; see also paragraphs 2A-2D].

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 15, and claim 16 which depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, a step of adding an appropriate amount of a catalyst to make a pH value of the solution at 2-6 or 8-12 before obtaining a silica sol.

Response to Arguments
Applicant's arguments filed 1 November 2021 have been fully considered but they are not persuasive. On pages 2-3 of the Remarks, Applicants allege that the claimed invention “allows thin film transistor devices to achieve ultra-low voltage drive and excellent carrier mobility and stability,” and by contrast, the invention of Higuchi et al “is adopted to surface treatment of metal oxide particles to obtain composite oxide particles with better wear resistance” and “has no requirements on the particles size and the specific formation process of siloxane”; furthermore, Wright et al “is moot [sic] about the use of the fluorinated photopolymer material in the invention as the dielectric layer of the thin film transistor will improve the performance of the device or increase the application range or value.” However, none of this is required by the instant claims, which merely claim a method for preparing a dielectric material, even if it could be proved that the materials of Higuchi et al, as modified by Wright et al, do not achieve the alleged results and benefits of the instant invention. 
Higuchi et al disclose generally the method of the instant independent claim, as outlined above, with the exception of the limitation whereby the composite sol is applied as a material of a dielectric in an organic thin film transistor, which teaching is supplied by Wright et al. The properties of the material obtained, as argued in the Remarks, is not claimed. Furthermore, failure by Wright et al to elucidate the particular properties and benefits desired by Applicants is not proof that said properties and benefits do not exist, but merely that Wright et al had different priorities and aims. The Examiner submits that, in light of the foregoing, the claims stand rejected, as outlined above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899